DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 7/11/2022 has been received and entered in to the case. 
	Claim 4 has been canceled, and claims 1-3 and 5-20 have been considered on the merits. All arguments have been fully considered. 

Response to Amendment
	The claim rejections under 35 USC §112 in the previous OA mailed on 2/10/2022 have been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 112 (New Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	The instant amendment introduced a new limitation directed to a step of identifying in a patient a disorder whose underlying pathophysiology is directly linked to altered gut bacteria. The specification of the originally filed application fails to provide adequate support for the new limitation. The specification discloses “directly linked to altered gut bacteria” only in para. [0016]: “[i]t is now known that the underlying pathophysiology of fibromyalgia is directly linked to altered gut bacteria.” While fibromyalgia might be one species of the claimed disorder, however, there is no disclosure to support the entire scope of the newly added limitation in the specification. Thus, the instant amendment introduces new matter to the application.
	The instant amendment introduced a new limitation directed to the intravenous injection of an autologous PRP in order to promote systemic circulatory repair and achieve both bacteriocidal and blood vessel formation. The specification fails to provide adequate support of the limitation in the context of the patient with underlying pathophysiology being directed linked to altered gut bacteria. The specification discloses: “[i]n contrast to historic PRP site injections, growth factors are released immediately and focused to a specific injury. Again, this proved evident as the two patients who received site injections did not report any other benefits than the injury site pain relief. Therefore, PRP-IV administration promoting systemic circulatory repair proved beneficial” in para. [0066] and “[t]he 2.0×106 platelets/μL, dose was found to be sufficient to accomplish both bacteriocidal and blood vessel formation, which are needed for autoimmune/inflammatory neuro-related diseases” in para. [0030]. None of these discloses a patient with a disorder whose underlying pathophysiology being directly linked to altered gut bacteria. Thus, this limitation also introduces new matter to the instant application.
	Claim 9 discloses “a disorder whose underlying pathophysiology being directly linked to gut dysbiosis.” The instant specification discloses “gut dysbiosis” in paras. [0004], [0013], and [0036]: “[m]any neurodegenerative diseases are characterized by loss of cerebral vascularization; endothelial dysfunction; epithelial tight junction disassembly; permeable or permissive intestinal, vascular and neuronal walls; gut dysbiosis …”, “[t]hese conditions fall into the category of having multifactorial underlying causations collectively marked by, for example: endothelial dysfunction; epithelial tight junction disassembly; permeable or permissive intestinal/vascular and neuronal walls; gut dysbiosis, epigenetic modifications; cellular dysfunction or confusion; mitochondrial dysfunction; and exposure of neuronal axons resulting from demyelination”, “[p]hagocytotic PRP peptides and macrophage reprogramming could not only restore gut dysbiosis, but remove free roaming neurotoxic bacteria, pathogens, and viruses.” There is no support of identifying in a patient a disorder whose underlying pathophysiology is directly linked to gut dysbiosis. These paragraphs do not provide support a disorder whose underlying pathophysiology is directly linked to gut dysbiosis. As discussed above, fibromyalgia appears to be a disorder directly linked to altered gut bacteria, however, this cannot be considered supporting the “gut dysbiosis” as the term has different scope than “altered gut bacteria”. Thus, this limitation also introduces new matter to the instant application.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.
	
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The instant claims disclose a step of identifying in a patient a disorder whose underlying pathophysiology is directly linked to altered gut bacteria or gut dysbiosis in the method for achieving therapeutic benefits for patients with a disorder falling into the category of autoimmune, auto-inflammatory and chronic diseases.
	While the instant specification discloses “autoimmune, auto-inflammatory and chronic diseases (AAC)” and exemplifies fibromyalgia, chronic fatigue syndrome, alopecia areata, autism, gastrointestinal disorders, etc. (para. [0013]), however, there is no disclosure what would be the disorder whose underlying pathophysiology being directly linked to altered gut bacteria except fibromyalgia as the specification discloses that altered gut bacteria is directly linked to pathophysiology of fibromyalgia. 
However, a single species cannot support the entire scope of the genus of a disease whose underlying pathophysiology being directly linked to altered gut bacteria. The instant specification does not provide adequate written description what the claimed disorders would be. Without knowing what the claimed disorder is, the specification fails to provide written description in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications, had possession of the claimed invention at the time the application was filed.
M.P.E.P. §2163 states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.”
M.P.E.P. § 2163 also recites, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention… one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” and further, “The description needed to satisfy the requirements of 35 U.S.C. 112 "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084.< Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art. In most technologies which are mature, and wherein the knowledge and level of skill in the art is high, a written description question should not be raised for claims >present in the application when originally filed,< even if the specification discloses only a method of making the invention and the function of the invention. See, e.g., In re Hayes Microcomputer Products, Inc. Patent Litigation, 982 F.2d 1527, 1534-35, 25 USPQ2d 1241, 1246 (Fed. Cir. 1992) ("One skilled in the art would know how to program a microprocessor to perform the necessary steps described in the specification. Thus, an inventor is not required to describe every detail of his invention. An applicant's disclosure obligation varies according to the art to which the invention pertains. Disclosing a microprocessor capable of performing certain functions is sufficient to satisfy the requirement of section 112, first paragraph, when one skilled in the relevant art would understand what is intended and know how to carry it out."). In contrast, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.”

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQd 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
	The instant claims disclose a method for achieving therapeutic benefits for patients with a disorder falling into the category of autoimmune, auto-inflammatory and chronic diseases comprising a step of identifying in a patient a disorder whose underlying pathophysiology is directly linked to altered gut bacteria (claims 1 and 16) or gut dysbiosis (claim 9).
	The step of identifying in a patient a disorder whose underlying pathophysiology is directly linked to altered gut bacteria or gut dysbiosis is not clearly supported what kind of a genus of the disorder would meet this limitation. A single example for such a disorder is given in the specification such that it is now known that fibromyalgia is a disorder whose underlying pathophysiology is directly linked to altered gut bacteria. However, there is no known evidence that altered gut bacteria, if it is meant to be gut dysbiosis, is directly linked to the pathophysiology of fibromyalgia in the art. 
	The scope of the disorder as claimed is broader than fibromyalgia. However, there is no other example disclosed in the specification than fibromyalgia, and thus, the claim rejection is focused to fibromyalgia.
The paragraph [0013] discloses that those listed diseases referring to 24 diseases that would be considered of unmet need with greater that 71% falling into the category of autoimmune, auto-inflammatory and chronic diseases (“AAC”) such as fibromyalgia, chronic fatigue syndrome, alopecia areata, autism, gastrointestinal disorders, etc. fall into the category of having multifactorial underlying causations collectively marked by, for example: endothelial dysfunction; epithelial tight junction disassembly; permeable or permissive intestinal/vascular and neuronal walls; gut dysbiosis, epigenetic modifications; cellular dysfunction or confusion; mitochondrial dysfunction; and exposure of neuronal axons resulting from demyelination. This disclosure indicates that the pathophysiology of fibromyalgia and other diseases disclosed would be caused by combination of multiple factors but not directly linked to altered gut bacteria or gut dysbiosis.
Minerbi et al. (2020, Clin Exp Rheumatol) suggest that gut bacteria are involved in the pathogenesis of numerous medical conditions in a variety of medical fields including gastroenterology, metabolic, rheumatologic, neurologic and psychiatric disorders, and evidence is mounting that gut bacteria could also play a role in chronic pain and specifically fibromyalgia (Abstract). While this teaching suggests the involvement of gut bacterial or gut dysbiosis or altered gut bacteria, however, there is no known fact that gut dysbiosis is directly linked to pathophysiology of fibromyalgia or any other conditions that falls into a category of autoimmune, auto-inflammatory and chronic disease.
According to the claims, the injection of autologous PRP intravenously into a patient would cause systemic release of platelet growth factors and peptides to promote systemic circulatory repair and thereby achieving both bacteriocidal and blood vessel formation. This limitation requires the mechanism of PRP in bacteriocidal and blood vessel formation leading therapeutic benefits in patients having fibromyalgia.
The specification discloses that evidence has demonstrated and established both angiogenic and bacteriocidal doses of PRP (para. [0006]), and paragraph [0062] discloses that dose was chosen to encompass both established angiogenic and bacteriocidal in-vitro dose capabilities. At most, the effect of bacteriocidal activity of PRP is based on in vitro experimentation, and there is no indication that in vivo administration of PRP intravenously would result in killing bacteria and achieving therapeutic benefit for patients having fibromyalgia. Prior art recognizes the bacteriocidal activity of PRP in in vitro experimentations (see Drago et al. 2013, BMC Microbiology). Sethi et al. (2021, J. Cardiothorac. Surg.) suggest a potential of PRP as antibacterial agent in managing wounds. However, none of prior art available suggests IV-PRP produces bacteriocidal effect. It is understood that PRP at the claimed dose would not be maintained upon intravenous injection, and it is not conceivable that the claimed effects which were observed in vitro when the concentration is maintained would be present in vivo without any evidence.
There is no connection in the bacteriocidal effect of PRP in vitro and the alleged functionality in achieving therapeutic benefit in patients having fibromyalgia. 
Regarding blood vessel formation, there is no known prior art teaching any correlating neo-vascularization with achieving therapeutic benefit to patients with fibromyalgia. The instant specification merely states that angiogenesis (new blood vessel formation) is often necessary for tissue genesis (para. [0006]). However, the specification does not elaborate how fibromyalgia requires tissue genesis or angiogenesis in order to achieve therapeutic benefits. 
The instant specification also discloses “[w]hile it has been shown that a minimum of 1.5×106 platelets/μL stimulates new blood vessel formation and inhibition was shown at 3.0×106 platelets/μL, this has only been demonstrated one time in the clinical literature for hair restoration.” (para. [0008]). There is no clear description or evidence supporting that angiogenesis or neo-vascularization as required in the claimed method for achieving one or more therapeutic benefits for fibromyalgia.
It is known in the art that PRP could be able to induce neo-vascularization in vitro and in vivo (see Kakudo et al. 2014, Med. Mol. Morphol.) as well as the instant specification. However, it is not known in the art that angiogenesis or neo-vascularization in the patients with fibromyalgia would produce any therapeutic benefits. While Kakudo et al. teach in vivo as well as in vitro data showing that PRP promotes angiogenesis, however, the in vivo data were based on PRP gelled in vitro and implanted subcutaneously in the mice (p.85, In vivo angiogenesis assay). There is no prior art available teaching neo-vascularization caused by PRP when injected intravenously. The instant specification does not provide any evidence supporting the neo-vascularization effect of PRP when injected intravenously. While it is known in the art that PRP promotes neovascularization when administered into local lesions, there is no prior art teaching IV-PRP would promote neovascularization. In the lack of evidence present in prior art as well as the instant specification, it is highly unpredictable to a person skilled in the art to cause neovascularization by injecting PRP intravenously with the dosage as claimed in the patients with fibromyalgia and thus achieving one or more therapeutic benefits. 
As acknowledged by applicant, IV-PRP is different from intra-articular PRP, which is well known in the art for treating pain, and thus, there is no expectation of success for IV-PRP is capable of causing neo-vascularization without any evidence or working embodiment showing neo-vascularization caused by IV-PRP, particularly when the prior art does not recognize such effect by IV-PRP. The instant specification does not provide any guidance or enabling embodiment showing that IV-PRP as claimed would necessarily produce neo-vascularization and the neo-vascularization leads to one or more therapeutic benefits to the patients with fibromyalgia.
There is no guidance or working embodiment showing any evidence that IV-PRP would result any therapeutic benefits to fibromyalgia, or even how to determine or identify a disorder whose underlying pathophysiology is directly linked to altered gut bacteria or gut dysbiosis, and fall into the category of autoimmune, auto-inflammatory and chronic diseases.
The pharmaceutical art is highly unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instantly claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to the therapeutic effects, whether or not the IV-PRP would be effective for inducing neo-vascularization as claimed and thus producing effective therapeutic outcome for fibromyalgia or chronic fatigue syndrome.
M.P.E.P. § 2164.03 reads, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The ‘amount of guidance or direction’ refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required.”).
	Considering lack of any evidence showing any therapeutic benefits in treating fibromyalgia by IV-PRP, lack of guidance or working example showing effective treatment of fibromyalgia or relieving symptoms thereof, and highly unpredictable nature of the claimed method, it is concluded that undue experimentations are required to make/use the claimed invention.	

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 16 disclose a method to achieve therapeutic benefits for a patient with a disorder falling into the category of autoimmune, auto-inflammatory and chronic diseases, and the step of identifying in a patient a disorder whose underlying pathophysiology being directly linked to altered gut bacteria. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 9 and 16 recites the broad recitation of a disorder falling into the category of autoimmune, auto-inflammatory and chronic diseases, and the claims also recites a disorder whose underlying pathophysiology being directly linked to altered gut bacteria which appears to be the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 1, 9 and 16 disclose the term “directly linked.” It is not clear what the scope of the term in the claims. What is considered as “directly linked” in terms of pathophysiology and altered gut bacteria or gut dysbiosis? Does this mean “involved” or “associated” or “altered gut bacteria” or “gut dysbiosis” is a “direct cause” of the disorder? What is scope of “directly” linked? It is not clear what would be considered “directly linked” and what would be considered “indirectly linked” to delineate the scope of the term. Clarification is required. 
	Claims 1 and 16 disclose the term “altered gut bacteria”. It is not clear what the scope of “altered gut bacteria” intends to point out. Does this mean gut bacteria being mutated or change in phenotypes, characteristic or numbers, etc.? What does the term “altered” mean in this context? It is noted that claim 9 discloses “gut dysbiosis” which is understood as imbalance of gut microbiota. By interpreting the meaning of “altered” as a dictionary meaning, since there is no definition given in the instant specification, the term “altered gut bacteria” can be merely one or more bacteria being altered which would include mutation of bacteria, or number, phenotype, etc. Clarification is required. 
	Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632